Case 0:19-cv-62491-MGC Document 46 Entered on FLSD Docket 07/18/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-62491-Civ-COOKE/GOODMAN

  P AND P IMPORTS LLC,
  a California limited liability company,

          Plaintiff,

  vs.

  OJCOMMERCE, LLC,
  a Delaware limited liability company, et al.,

        Defendants.
  ___________________________________________/
                                       ORDER OF DISMISSAL
          THIS CASE has been DISMISSED with prejudice under Federal Rule of Civil
  Procedure 41(a)(1)(A)(ii), with each party to bear their own attorneys’ fees and costs, except
  as otherwise provided under the terms of their settlement agreement. See Joint Stipulation
  of Dismissal with Prejudice, ECF No. 45. The Clerk will CLOSE this case. The Court
  DENIES as moot any pending motions.
          DONE and ORDERED in chambers, at Miami, Florida, this 18th day of July 2020.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of Record
